         Case 3:20-cv-03522-WHA Document 15 Filed 06/20/20 Page 1 of 2



     LAMKIN IP DEFENSE
 1   Rachael D. Lamkin (246066)
     One Harbor Drive, Suite 304
 2   Sausalito, CA 94965
     916.747.6091
 3   RDL@LamkinIPDefense.com
 4   Attorney for Defendant
     Fry’s Electronics, CA
 5
 6                         UNITED STATES DISTRICT COURT
 7                      NORTHERN DISTRICT OF CALIFORNIA
 8
      Xiaohua Huang                              )   Case No. 3:20-cv-03522-WHA
 9                                               )
10                    Plaintiff,                 )   DEFENDANT’S FRCP 7.1
                                                 )   DISCLOSURE
11                         v.                    )
12                                               )
                                                 )
13
      Fry’s Electronics, Inc.                    )
14                                               )
                     Defendant.                  )
15
                                                 )
16                                               )
17
18
                         DEFENDANT’S FRCP 7.1 DISCLOSURE
19
20
          Pursuant to Federal Rule of Civil Procedure 7.1 Fry’s hereby discloses:
21
22         There is no parent corporation or any publicly held corporation owning 10%
23   or more of Fry’s stock.
24
           June 20, 2020                                   Respectfully submitted,
25
26                                                         ________________________
27                                                         Rachael D. Lamkin
                                                           LAMKIN IP DEFENSE
28
                                     FRCP 7.1 Disclosure                                1
         Case 3:20-cv-03522-WHA Document 15 Filed 06/20/20 Page 2 of 2




 1                                                          Attorneys for Fry’s Electronics

 2
 3                            CERTIFICATE OF SERVICE

 4          On this date, June 20, 2020, I served the following document upon Plaintiff by
 5   filing with the Court’s ECF system:

 6                      DEFENDANT’S FRCP 7.1 DISCLOSURE
 7
 8                                                          ________________________
 9                                                          Rachael D. Lamkin

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      FRCP 7.1 Disclosure                                     2
